Citation Nr: 1337393	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  06-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from February 1980 to January 1984; the Air Force from August 1984 to May 1985; and the United States Coast Guard from September 16, 1985 to October 10, 1985.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  These issues were remanded in June 2013 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears that there may be service treatment records that are missing from the claims file.  Specifically, the records reflect that the Veteran underwent a pre-training examination on September 18, 1985; but only the Report of Medical History is located in the claims file.  Additionally, although the Veteran had three periods of service, the claims file only contains one separation examination which is dated December 1983 (prior to the Veteran's second and third period of service).  

Since the Veteran has based his hearing loss claim on the contention that there were upward shifts in tested thresholds at separation, any missing separation examination reports are of particular importance. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should insure that all treatment records from each period of service are incorporated into the claims file.    

2.  If additional records are found, the RO should re-submit the claims file to the July 2013 VA examiners so that they can submit addendums to their examination reports.  The addendums should include a discussion of any new and pertinent evidence.

3.  If any issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


